                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ERNEST E. HOLLAND,                                          4:18CV3156

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

LANCASTER COUNTY SHERIFFS
DEPARTMENT, et al.,

                    Defendants.


       This matter is before the court on Plaintiff’s “Amended Complaint” (Filing
14), which, liberally construed, will be treated as a motion for relief from judgment
filed pursuant to Federal Rule of Civil Procedure 60(b). The motion will be denied.

       Plaintiff is advised that this action was dismissed without prejudice on January
22, 2019, after he failed to file an amended pleading within the time allowed by the
court’s Memorandum and Order that was dated December 13, 2018, and filed on
December 14, 2019 (Filing 8). Copies of the court’s January 22, 2019 Memorandum
and Order (Filing 11) and Judgment (Filing 12) were sent to Plaintiff on that date at
his last-known address, but the mailing was returned as undeliverable on February
4, 2019 (Filing 13).

       Plaintiff states in his “Amended Complaint” that he did not receive a copy of
the court’s previous Memorandum and Order (Filing 8) until February 25, 2020,
when it was forwarded to him by relatives. Plaintiff states that the more than 14-
month delay in his receipt of the court’s December 14, 2018 mailing was occasioned
by his incarceration at the Omaha Correctional Center.

       Under Rule 60(b), a court may grant a party relief from a final judgment for
the following reasons:

             (1) mistake, inadvertence, surprise, or excusable neglect;
            (2) newly discovered evidence that, with reasonable diligence,
      could not have been discovered in time to move for a new trial under
      Rule 59(b);
            (3) fraud (whether previously called intrinsic or extrinsic),
      misrepresentation, or misconduct by an opposing party;
            (4) the judgment is void;
            (5) the judgment has been satisfied, released or discharged; it is
      based on an earlier judgment that has been reversed or vacated; or
      applying it prospectively is no longer equitable; or
            (6) any other reason that justifies relief.

Fed .R. Civ .P. 60(b).

       “Excusable neglect is an ‘elastic concept’ that empowers courts to accept,
‘where appropriate, ... late filings caused by inadvertence, mistake, or carelessness,
as well as by intervening circumstances beyond the party’s control.” Chorosevic v.
MetLife Choices, 600 F.3d 934, 946 (8th Cir. 2010) (quoting Pioneer Inv. Servs. Co.
v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 392 (1993). However, “[a] motion
under Rule 60(b) must be made within a reasonable time—and for reasons (1), (2),
and (3) no more than a year after the entry of the judgment or order or the date of
the proceeding.” Fed. R. Civ. P. 60(c)(1).

       This one-year limitations period “is absolute.” Warren v. Garvin, 219 F.3d
111, 114 (2d Cir. 2000); Nicolaison v. Brown, No. CV 05-1255 (MJD/JSM), 2019
WL 2718347, at *1 (D. Minn. June 28, 2019). Also, the provisions of Rule 60(b)
“are ‘mutually exclusive’ to the extent that subsection (6) cannot be used to avoid
the one-year limitation in subsections (1)-[(3)], such that ‘a party who failed to take
timely action due to “excusable neglect” [within one year] may not seek relief more
than a year after the judgment by resorting to subsection (6).” Salazar ex rel. Salazar
v. D.C., 633 F.3d 1110, 1116 (D.C. Cir. 2011) (quoting Pioneer Inv. Servs., 507 U.S.
at 393). Thus, even if Plaintiff’s failure to notify the court of his change of address1
might be considered “excusable neglect,” the court is unable to grant Plaintiff relief
from a judgment that was entered on January 22, 2019.


      1
        Plaintiff had an obligation to keep the court informed of his address at all
times. See NEGenR 1.3.
                                         2
      IT IS THEREFORE ORDERED:

     1.      Plaintiff’s “Amended Complaint” (Filing 14), treated as a Rule 60(b)
motion for relief from judgment, is denied.

      2.    The clerk of the court shall send a copy of this Memorandum and Order,
and also copies of the January 22, 2019 Memorandum and Order (Filing 11) and
Judgment (Filing 12) to Plaintiff at his current address.

      Dated this 8th day of April, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           3
